DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the last paragraph recites:
the housing-side engagement and the lens member-side engagement are capable of pivoting the lens member around an axis along an optical axis direction of the light beam passing through a contact contacted through concavo-convex engagement with each other.


Claims 2-15 are rendered indefinite due to their dependence upon claim 1.
For examination purposes, the claims will be interpreted as best as one is able.

Note: the following rejections are based upon the claims as best understood by Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luan et al. (US 2012/0162788, hereinafter “Luan”).
Regarding claim 1, Luan teaches an optical scanning device (comprising at least imaging device 84, lens 82, and light source 106 [0019-0020]), comprising: a light source 106 that emits a light beam; a lens member 82/12 (Figs. 1 and 7 [0012, 0019]); and a housing 18 that supports the lens member (Fig. 1 [0012]; also note [0019] which sets forth that lens 82 may also include a lens alignment apparatus in accordance with the various embodiments, as previously described), wherein 
note that Figs. 2-5 show details of different embodiments of interface/housing 18 [0013]), and 
the housing-side engagement 44 and the lens member-side engagement 42 are capable of pivoting the lens member around an axis along an optical axis direction of the light beam (see Fig. 1 [0012]; note that [0012] discloses that although FIG. 1 shows the lens 12 rotated in the plane of FIG. 1, the lens 12 may also be rotated about different axes, or even multiple axes, and therefore would be capable of pivoting the lens member around an axis along an optical axis direction of the light beam) passing through a contact 46/48 contacted through concavo-convex engagement with each other.  (See Fig. 4; 42 and 44 are contacted through concavo-convex engagement with each other via elements 46 and 48. Note that although a gap 26 is shown between 42 and 44, the gap permits 42 to be rotatably angularly adjusted within 44, which appears to enable 42 and 44 to contact each other directly.  Regardless, an adhesive compound may be introduced into the gap ([0018]), which would enable 42 and 44 to contact at least indirectly.)  
Regarding claim 2, Luan teaches the optical scanning device according to claim 1, wherein the housing-side engagement 44 and the lens member-side engagement 42 are capable of moving the lens member in the optical axis direction ([0015]).
Regarding claim 3, Luan teaches the optical scanning device according to claim 1, wherein the lens member-side engagement 42 is a recess and the housing-side engagement 46 is a protrusion (see Fig. 4) or the lens member-side engagement is a protrusion and the housing-side engagement is a recess (Fig. 5 shows the reverse of Fig. 4 is an option; [0016]).
Regarding claim 4, Luan teaches the optical scanning device according to claim 3, wherein the recess and the protrusion extend in the optical axis direction ([0015]; also note that these elements are three-dimensional and therefore will have at least a portion of each which will extend in any direction).
Regarding claim 11, Luan teaches the optical scanning device according to claim 1, wherein the lens member is fixed to the housing by a fixing member ([0017]).
Regarding claim 12, Luan teaches the optical scanning device according to claim 11, wherein the fixing member is an adhesive that bonds the contact between the housing-side engagement and the lens member-side engagement to fix the lens member to the housing ([0017]).
Regarding claim 13, Luan teaches the optical scanning device according to claim 1, wherein 38Attorney Docket No.: US83193the housing is provided with a restrictor that restricts the lens member from pivoting around the axis.  (See annotated Fig. 4 immediately below. The restrictor will only allow the lens member to pivot as much as distance “d” allows.)

    PNG
    media_image1.png
    252
    194
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Restrictor)]






Regarding claim 14, Luan teaches the optical scanning device according to claim 13, wherein the lens member is fixed to the housing by a fixing member, and the fixing member is an adhesive that bonds the lens member and the restrictor to fix the lens member to the housing ([0017]).
Regarding claim 15, Luan teaches an image forming apparatus (digital camera 80) comprising the optical scanning device according to claim 1 (Fig. 7 [0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan (US 2012/0162788).
Regarding claim 5, Luan teaches the optical scanning device according to claim 3, wherein the recess 48 includes a pair of recess-side inclinations inclined to spread to both sides (recess-side inclinations spread apart from each other from right to left in Fig. 4) toward a side of the protrusion 46 engaged in an orthogonal direction orthogonal to the optical axis direction (optical axis direction would be perpendicular to the plane of the page), and the protrusion includes a pair of protrusion-side inclinations inclined to be narrowed from both sides toward a protrusion side inclinations approach each 
    PNG
    media_image1.png
    252
    194
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Recess-side inclinations)][AltContent: textbox (Protrusion-side inclinations)][AltContent: arrow][AltContent: arrow]other from left to right in Fig. 4) (see annotated Fig. 4 immediately below).






Luan is silent regarding the arrangement location of the housing-side engagement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange the housing-side engagement on a bottom surface of the housing, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.  One of ordinary skill would have recognized that there are a limited number of surfaces on the housing upon which to arrange the housing-side engagement while still enabling the device to function as intended.

    PNG
    media_image1.png
    252
    194
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]Regarding claim 6, modified Luan teaches the optical scanning device according to claim 5, wherein a first inclination angle (see solid lines) formed by the pair of recess-side inclinations is larger than a second inclination angle formed by the pair of protrusion-side inclinations (see dashed lines) (see annotated Fig. 4 immediately below).





Regarding claim 8, modified Luan teaches the optical scanning device according to claim 5, wherein the lens member-side engagement 42 is a recess 48 and the housing-side engagement 44 is a protrusion 46, but is silent regarding the shape of corners between an incident side surface of the lens member on which the light beam is incident and an emission side surface of the lens member from which the light beam emits, and the pair of recess-side inclinations.
However, corners between the pair of recess-side inclinations and the flat surface of recess 48 are curved surface shapes (see Fig. 4).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the optical scanning device such that corners between an incident side surface of the lens member on which the light beam is incident and an emission side surface of the lens member from which the light beam emits, and the pair of recess-side inclinations are curved surface shapes, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan (US 2012/0162788) in view of Nomura et al. (US 2016/0116758, hereinafter “Nomura”).
Regarding claim 7, modified Luan teaches the optical scanning device according to claim 5, wherein an intersection of the pair of protrusion-side inclinations is a curved surface shape (see Fig. 4).
Modified Luan fails to teach wherein an intersection of the pair of recess-side inclinations is a curved surface shape (Luan teaches this intersection as a flat shape; see Fig. 4) and when R1 denotes a radius of curvature of the intersection of the pair of recess-side 
Nomura teaches a housing 40/41 which supports a lens member L1 (Fig. 13).  The housing has a recess 65 having an intersection of a pair of recess-side inclinations being a curved surface shape with a radius R1, and a protrusion 44 having an intersection of a pair of protrusion-side inclinations being a curved surface shape with a radius R2 which pivots within the recess (Fig. 13 [0071, 0078]).  Further, R1 > R2 (see Fig. 13 [0071, 0078]).
Utilizing the teachings of Nomura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Luan such that the intersection of the pair of recess-side inclinations is a curved surface shape and when R1 denotes a radius of curvature of the intersection of the pair of recess-side inclinations and R2 denotes a radius of curvature of the intersection of the pair of protrusion-side inclinations, a relationship of R1 > R2 is satisfied.  One would have been motivated to make this modification in order to have a structure which allows the protrusion to fit into the recess while enabling a pivoting engagement to promote proper positioning of the lens.

Claim(s) 1-4 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2008/0212999, hereinafter “Masuda”) in view of Luan (US 2012/0162788).
Regarding claim 1, Masuda teaches an optical scanning device 1300 (Figs. 43-44 [0250]), comprising: a light source 70 that emits a light beam (Figs. 44, 46 [0274, 0276]); a lens member 204A/204B (Fig. 44 [0290]).
Masuda is silent regarding a housing that supports the lens member, and therefore fails to teach the housing and the lens member are provided with a housing-side engagement and a lens member-side engagement respectively that engage with each other, and the housing-side 
Masuda, however, does disclose that one of the lenses 204A and 204B is attached in such a manner as to be capable of adjusting its rotation around the optical axis ([0290]), but is silent regarding any structural details.  
Luan teaches a housing 18 that supports a lens member 12 (Fig. 1 [0012), wherein the housing and the lens member are provided with a housing-side engagement 44 and a lens member-side engagement 42 respectively that engage with each other (Fig. 4 [0015]; note that Figs. 2-5 show details of different embodiments of interface/housing 18 [0013]), and the housing-side engagement 44 and the lens member-side engagement 42 are capable of pivoting the lens member around an axis along an optical axis direction of a light beam (see Fig. 1 [0012]; note that [0012] discloses that although FIG. 1 shows the lens 12 rotated in the plane of FIG. 1, the lens 12 may also be rotated about different axes, or even multiple axes, and therefore would be capable of pivoting the lens member around an axis along an optical axis direction of the light beam) passing through a contact 46/48 contacted through concavo-convex engagement with each other.  (See Fig. 4; 42 and 44 are contacted through concavo-convex engagement with each other via elements 46 and 48. Note that although a gap 26 is shown between 42 and 44, the gap permits 42 to be rotatably angularly adjusted within 44, which appears to enable 42 and 44 to contact each other directly.  Regardless, an adhesive compound may be introduced into the gap ([0018]), which would enable 42 and 44 to contact at least indirectly.)
Utilizing the teachings of Luan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a housing to support one of the lenses of Masuda and provide the housing and the lens member with a housing-side 
Regarding claim 2, modified Masuda teaches the optical scanning device according to claim 1, wherein the housing-side engagement and the lens member-side engagement are capable of moving the lens member in the optical axis direction (Luan [0015]).
Regarding claim 3, modified Masuda teaches the optical scanning device according to claim 1, wherein the lens member-side engagement 42 is a recess and the housing-side engagement 46 is a protrusion (see Luan Fig. 4) or the lens member-side engagement is a protrusion and the housing-side engagement is a recess (Fig. 5 of Luan shows the reverse of Fig. 4 is an option; [0016]).
Regarding claim 4, modified Masuda teaches the optical scanning device according to claim 3, wherein the recess and the protrusion extend in the optical axis direction (Luan [0015]; also note that these elements are three-dimensional and therefore will have at least a portion of each which will extend in any direction).
Regarding claim 9, modified Masuda teaches the optical scanning device according to claim 1, wherein in a width direction orthogonal both to one direction of a lens of the lens member and the optical axis direction, a center of the contact is aligned with a center of a curved surface configuring a lens of the lens member (this arrangement would be necessary to enable either cylindrical lens 204A or 204B to be attached with the mounting structure of Luan in a manner as to be capable of adjusting its rotation around the optical axis as disclosed in Masuda [0290]
Regarding claim 10, modified Masuda teaches the optical scanning device according to claim 1, wherein the lens member is a cylindrical lens (Masuda [0290]).
Regarding claim 11, modified Masuda teaches the optical scanning device according to claim 1, wherein the lens member is fixed to the housing by a fixing member (Luan [0017]).
Regarding claim 12, modified Masuda teaches the optical scanning device according to claim 11, wherein the fixing member is an adhesive that bonds the contact between the housing-side engagement and the lens member-side engagement to fix the lens member to the housing (Luan [0017]).
Regarding claim 13, modified Masuda teaches the optical scanning device according to claim 1, wherein 38Attorney Docket No.: US83193the housing is provided with a restrictor (flat portions immediately above and below element 46; Luan Fig. 4) that restricts the lens member from pivoting around the axis.  (The restrictor will only allow the lens member to pivot as much as distance “d” allows.)
Regarding claim 14, modified Masuda teaches the optical scanning device according to claim 13, wherein the lens member is fixed to the housing by a fixing member, and the fixing member is an adhesive that bonds the lens member and the restrictor to fix the lens member to the housing (Luan [0017]).
Regarding claim 15, modified Masuda teaches an image forming apparatus 500 comprising the optical scanning device according to claim 1 (Masuda Fig. 43 [0300]).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852